DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 8, 2021, Applicant amended claims 1 and 10.
Applicant cancelled claims 4 and 5.
In the non-final rejection of March 8, 2021, Examiner noted that the information disclosure statement filed April 17, 2019, fails to comply with 37 CFR 1.98(a)(3)(i). Applicant did not address this concern. Concern is maintained.
Examiner objected to claim 4. Applicant cancelled claim 4. Objection is withdrawn.
Currently, claims 1-3 and 6-10 are under examination.

Information Disclosure Statement
The information disclosure statement filed April 17, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
An English translation of non patent literature document #9 has not been provided
An English translation of non patent literature document #10 has not been provided

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, line 12, “the sum” should be changed to “a sum”.
	In regards to claim 1, line 12, “equal” should be changed to “equal to”.
	In regards to claim 1, line 13, “the outer circumference” should be changed to “an outer circumference”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
	In regards to claim 10, line 2 recites: wherein the inner frame is configured to “determine” a location of the conductive member; however, such is new matter not described in the Specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2009/0069756), and further in view of Gao et al (US 2016/0296935).
	In regards to claim 1, Larsen teaches a liquid medicine injection device (Figure 1, medication delivery device [1]) comprising: 
a liquid medicine storage unit including: 
a cylinder (medicine containing cartridge [4]) including a space configured to store liquid medicine therein 
a discharge hole (at proximal end of cartridge [4] where injection needle [6] is connected) connected to the space 
a piston (piston [5]) arranged inside the cylinder and configured to move toward the discharge hole depending on discharge of the liquid medicine when present
a first electrode (electrode [+]) on an outer surface of the cylinder 
a second electrode (electrode [÷]) on the outer surface of the cylinder, the second electrode facing the first electrode with the piston therebetween 
a circuit unit including a substrate (electronic circuit) electrically connected to the first electrode and the second electrode (paragraph [0068])
wherein the first electrode serves as a ground (response from the capacitor) (paragraph [0068])
wherein the second electrode is configured to receive a signal (time dependent signal) applied by the circuit unit (paragraph [0060])
wherein the circuit unit is configured to calculate displacement information of the piston based on a capacitance change between the first electrode and the second electrode due to a difference between response signals (paragraph [0068]), and to thereby calculate an actual injected amount of the liquid medicine based on the displacement information of the piston (paragraph [0086])
Larsen is silent about whether the sum of widths of the first and second electrodes is specifically equal or greater than 0.85 times the outer circumference of the cylinder. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sum of widths of the first and second electrodes, of the device of Larsen, to be equal or greater than 0.85 times the outer circumference of the cylinder, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 
	In regards to claim 2, in the modified device of Larsen and Gao et al, Larsen teaches wherein the first electrode and the second electrode extend in a direction that intersects with a liquid surface of the liquid medicine that contacts the piston (Figure 1).
	In regards to claim 3, in the modified device of Larsen and Gao et al, Larsen teaches wherein one end of the first electrode is adjacent to the discharge hole, and another end of the first electrode extends away from the discharge hole, and one end of the second electrode is .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen, as applied to claim 1 above, and further in view of Cefai et al (US 8,729,912).
	In regards to claim 6, in the modified device of Larsen and Gao et al, Larsen does not teach a pump connected to the discharge hole, as Larsen teaches an injection needle [6] connected to the discharge hole (Figure 1). Cefai et al teaches a liquid medicine injection device (Figure 3) comprising a pump (micropump [106]) connected to a discharge hole (outlet [105]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device, of Larsen and Gao et al, with a pump, as taught by Cefai et al, as such will provide a variable rate of infusion of the liquid medicine to a patient over several days (column 1, lines 20-23).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen and Gao et al, as applied to claim 1 above, and further in view of Garibotto et al (US 2006/0178633).
	In regards to claim 7, in the modified device of Larsen and Gao et al, Larsen is silent about a case configured to receive the liquid medicine storage unit and the circuit unit; and an inner frame inside the case.  Garibotto et al teaches a liquid medicine injection device (Figures 1-4 and 9-18) comprising a case (external housing [202]) configured to receive a liquid medicine storage unit (fluid reservoir [230]) and a circuit unit (control circuitry board [290]), and an inner frame (chassis [100]) inside the case (Figure 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the 
	In regards to claim 8, in the modified device of Larsen, Gao et al, and Garibotto et al, Larsen is silent about a case and an inner frame. Garibotto et al teaches wherein the inner frame includes second ribs (housing mounting posts [101]) (Figures 2-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner frame, of the modified device of Larsen, Gao et al, and Garibotto et al, to include second ribs, as taught by Garibotto et al, as such will allow for mechanically engaging the case that encloses the inner frame and enable the inner frame to provide additional structural integrity to the device by transmitting and distributing force over the case (paragraph [0027]). Further, while Garibotto et al teaches that the case includes glue or other attachment means (paragraph [0027]), Garibotto et al is silent about whether the other attachment means include first ribs arranged in a lengthwise direction of the liquid medicine storage unit, with the second ribs facing the first ribs of the case with the liquid medicine storage unit between the first ribs and the second ribs. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the case, of the modified device of Larsen, Gao et al, and Garibotto et al, to include first ribs arranged in a lengthwise direction of the liquid medicine storage unit, with the second ribs facing the first ribs of the case with the liquid medicine storage unit between the first ribs and the second ribs, as such will allow for attaching the inner frame to the case, wherein the case will enclose components, including the 
	In regards to claim 9, in the modified device of Larsen, Gao et al, and Garibotto et al, Larsen teaches a conductive member (first and second electrodes… integrated with a pair of opposing arms [2][3]) (paragraph [0029]) curved along an outer surface of the liquid medicine storage unit (Figure 1 with first and second electrodes [+][÷] integrated into arms [2][3], curved around cartridge [4]), wherein the conductive member connects one of the first electrode and the second electrode to the circuit unit (paragraph [0068]).  
	In regards to claim 10, in the modified device of Larsen, Gao et al, and Garibotto et al, Larsen is silent about an inner frame. Garibotto et al teaches another embodiment (Figures 5-6) wherein an inner frame [100] is configured to determine a location of a conductive member (electrically conductive path(s) [190]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner frame, of the modified device of Larsen, Gao et al, and Garibotto et al, to be configured to determine a location of the conductive member, as taught by Garibotto et al, as such will provide electrical connections between one or more of the components of the device, for example, between a power source, the circuit unit, a fluid driving mechanism, sensors and other electronic components, and will form an antenna for receiving signals, for example, transmitted from a remote control (paragraph [0028]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 1, Applicant argued: That is, Larson discloses electrodes formed on the arms (2,3), which are separate components from the cartridge (4), and not on the sidewalls of the cartridge (4) itself. (See also Claim 4 of Larson.) Thus, Larson fails to disclose at least "a first electrode on an outer surface of the cylinder" and "a second electrode on the outer surface of the cylinder," as recited in Claim 1. Withdrawal of the rejections is respectfully requested at least for this reason (Remarks, page 5). Examiner disagrees. First, claim 1 does not require the electrodes to be “on the sidewalls of the cartridge itself”, as argued. Second, the term “on” means “used as a function word to indicate position in close proximity with” (https://www.merriam-webster.com/dictionary/on). Larsen teaches the first and second electrodes [+][÷] on or positioned in close proximity with the outer surface of the cylinder [4] (Figure 1).
	In regards to claim 1, Applicant argued: As for feature (i), Larsen fails to disclose that its electrodes have a sum of widths that is equal or greater than 0.85 times the outer circumference of the cartridge (4). In fact, most embodiments shown in Larsen use very narrow electrodes. The widest electrodes disclosed in Larson are those used in the arrangements of Fig. 1 and Fig. 4. By way of illustration, Fig. 4 of Larsen is reproduced below. However, as apparent in the disclosure of Larsen, even in these arrangements, it can be seen that the sum of the width of the electrodes is much less than 85% of the outer circumference of the cartridge (4). Thus, Larsen fails to disclose at least that "the sum of widths of the first and second electrodes is equal or greater than 0.85 times the outer circumference of the cylinder," as Application No.: 16/342950recited in amended Claim 1. Withdrawal 
	In regards to claim 1, Applicant argued: However, these paragraphs describe only that an appropriate time dependent signal is applied to a signal path comprising at least one electrode of the device of Larsen. However, Larsen fails to disclose that "the first electrode serves as a ground," nor that "the second electrode is configured to receive a pulse signal applied by the circuit unit," much less that "the circuit unit is configured to calculate displacement information of the piston based on a capacitance change between the first electrode and the second electrode due to a difference between pulse response signals, and to thereby calculate an actual injected amount of the liquid medicine based on the displacement information of the piston," as recited in amended Claim 1. Withdrawal of the rejections is respectfully requested at least for this reason 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHEFALI D PATEL/Primary Examiner, Art Unit 3783